Citation Nr: 0930927	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-03 274	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include hiatal hernia, peptic ulcer disease, 
and chronic gastritis, claimed as bleeding ulcers.

2.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The Board previously remanded this 
case in October 2008.


FINDING OF FACT

In July 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran, 
through his authorized representative, that the Veteran 
wished to withdraw his appeal for the issues of service 
connection for a gastrointestinal disability, to include 
hiatal hernia, peptic ulcer disease, and chronic gastritis, 
claimed as bleeding ulcers, and for entitlement to an initial 
evaluation in excess of 50 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met for the following issues:  service connection for a 
gastrointestinal disability, to include hiatal hernia, peptic 
ulcer disease, and chronic gastritis, claimed as bleeding 
ulcers, and for entitlement to an initial evaluation in 
excess of 50 percent for PTSD.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran, through his authorized 
representative, has withdrawn this appeal as to the issues of 
service connection for a gastrointestinal disability, to 
include hiatal hernia, peptic ulcer disease, and chronic 
gastritis, claimed as bleeding ulcers, and for entitlement to 
an initial evaluation in excess of 50 percent for PTSD.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration, and the Board does not have 
jurisdiction to review the appeal.  Accordingly, the appeal 
is dismissed.


ORDER

Having withdrawn the appeal as to the issues of entitlement 
to service connection for a gastrointestinal disability, to 
include hiatal hernia, peptic ulcer disease, and chronic 
gastritis, claimed as bleeding ulcers, and for entitlement to 
an initial evaluation in excess of 50 percent for PTSD, the 
appeal is dismissed.



		
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


